Citation Nr: 1202097	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  06-26 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension, including as secondary to service-connected migraine headaches.

2.  Entitlement to service connection for a depressive disorder, including as secondary to service-connected migraine headaches.

3.  Entitlement to service connection for transient ischemic attacks, including as secondary to service-connected migraine headaches.

4.  Entitlement to an increased rating for migraine headaches, currently evaluated as 50 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from May 1956 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2004 and November 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In the July 2004 decision, the RO denied the Veteran's claim for service connection for depression, including as secondary to service-connected migraines.  In the November 2008 rating decision, the RO denied the Veteran's petition to reopen a previously denied claim for service connection for hypertension, including as secondary to service-connected migraines, finding that no new and material evidence had been submitted.  In that decision, the RO also denied the Veteran's claims for service connection for transient ischemic attacks, including as secondary to service-connected migraines, and for entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).

The Board subsequently remanded the Veteran's case in July 2009 for further evidentiary development and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with a VA examination concerning his claimed depression and then re-adjudicate the claims.  The AOJ scheduled the Veteran for a VA psychiatric examination, which was conducted in November 2009.  The Veteran was then provided supplemental statements of the case in November 2010 and January 2011, in which the AOJ again denied the Veteran's claims.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Regardless of what the RO has done, however, the Board must address the question of whether new and material evidence has been received to reopen the Veteran's claim for service connection for hypertension.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the claim for service connection for hypertension as a claim to reopen.

In an August 2007 statement, the Veteran asserted that he wished to have VA reverse a denial of benefits for Hansen's disease that occurred in July 1988.  The Board notes that VA must read sympathetically a self-represented appellant's claim of clear and unmistakable error (CUE).  See Andrews v. Nicholson, 421 F.3d 1278, 1283 (Fed. Cir. 2005); see also Canady v. Nicholson, 20 Vet. App. 393, 402 (2006) (a claim of CUE may be inferred from a sympathetic reading).  Based on a sympathetic reading of the Veteran's statement, he raised a claim of whether CUE was committed in a July 1988 rating decision that denied service connection for Hansen's disease.  Additionally, in June 2008 and November 2008 submissions, the Veteran indicated that he believes the effective date for benefits relating to migraine headaches and sinusitis should be set to when he originally applied for service connection in August 1986.  Based on a sympathetic reading of the Veteran's statements, he raised a claim of whether CUE was committed in an August 2001 rating decision that failed to assign an effective date earlier than September 25, 1992, for the award of service connection for migraine headaches and whether CUE was committed in an August 2001 rating decision that failed to assign an effective date earlier than December 5, 2000, for the award of service connection for sinusitis.  Claims of CUE in prior RO decisions are to be adjudicated on the merits by the RO in the first instance.  See Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).  As these three CUE claims have not been developed for appellate review, they are again referred to the AOJ for appropriate action.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At his September 2011 hearing before the undersigned Veterans Law Judge, prior to the Board's promulgation of a decision, the Veteran expressed his desire to withdraw his appeal of his claim for entitlement to an increased rating for migraine headaches, currently evaluated as 50 percent disabling.

2.  By a March 1994 rating decision, the RO denied the Veteran's claim for service connection for hypertension.  The Veteran did not file an appeal.

3.  Evidence received since the RO's March 1994 rating decision is either cumulative or redundant of evidence previously considered; by itself or when considered with previous evidence it does not relate to an unestablished fact necessary to substantiate the claim of service connection for hypertension and does not raise a reasonable possibility of substantiating the claim.

4.  The Veteran does not have a diagnosed depressive disorder.

5.  The Veteran's transient ischemic attacks are not attributable to his period of military service and have not been caused or made worse by service-connected migraine headaches.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a substantive appeal of the issue of entitlement to an increased rating for migraine headaches, currently evaluated as 50 percent disabling, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  A March 1994 rating decision by the RO that denied the Veteran's claim of service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

3.  Evidence relating to the Veteran's claim of service connection for hypertension received since the RO's February 1994 rating action is not new and material, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  The Veteran does not have a depressive disorder that is the result of disease or injury incurred in or aggravated during active military service; no depressive disorder is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

5.  The Veteran does not have transient ischemic attacks that are the result of disease or injury incurred in or aggravated during active military service; no transient ischemic attacks are proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development action needed to render a decision on the claims decided herein has been accomplished.

In this respect, through March 2004 and March 2008 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice in the March 2008 letter, as well as in a separate March 2006 letter, concerning the assignment of rating criteria and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate the claims decided herein, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the March 2004 and March 2008 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned March 2004 and March 2008 notice letters.  The Board thus concludes that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board further points out that the VCAA expressly provides that nothing in the Act "shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 2002).  That notwithstanding, the Board finds that all notification and development action needed to arrive at a decision as to the application to reopen the claim for service connection for hypertension has been accomplished.  Specifically, with regard to reopening the claim, the AOJ informed the Veteran of the requirements as set forth in 38 C.F.R. § 3.156(a) by a notice letter sent in March 2008, which provided the regulatory language of "new and material" evidence.  In addition, the Veteran was told in the March 2008 notice letter of the evidence and information necessary to establish a claim of entitlement to service connection.  Specifically regarding VA's duty to notify, the Board finds that the March 2008 notice letter to the Veteran apprised him of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the AOJ's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The March 2008 notice letter also notified the Veteran that, to be considered material, evidence he supplied must pertain to the reason his claim was previously denied.  Further, the March 2008 letter provided the Veteran specific notice of the elements of service connection that were the basis for the Mach 1994 denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board also points out that there is no indication whatsoever that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  The Veteran's service treatment records have been obtained and associated with the claims file, as have records of post-service treatment the Veteran has received from private and VA treatment providers.  In addition, the Veteran was provided VA psychiatric examination in November 2009; report of that examination has been associated with the claims file.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, and contrary to the Veteran's assertions, the Board finds that the VA examination obtained in this case is adequate, as it was predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and reflects that the examiner conducted full psychiatric examination of the Veteran.  

The Board acknowledges that the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is:  (1) evidence of a current disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations occurred that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.

Although the Veteran was not afforded a VA examination with respect to his claims for service connection for transient ischemic attacks and a depressive disorder, both including as secondary to service-connected migraine headaches, the Board finds that no such development is warranted.  See 38 C.F.R. § 3.159(c)(4) (2011).  In this case, a VA examination is unnecessary to decide the claim for service connection for transient ischemic attacks and a depressive disorder because such an examination would not provide any more pertinent information than is already associated with the claims file.  Specifically, the Board finds that the information and evidence of record does not establish that any related event, injury, or disease occurred in service, or that the Veteran's claimed transient ischemic attacks and depressive disorder are related to his service-connected migraine headaches.  A medical examination would not likely aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease, or probative evidence suggestive of an etiological relationship between the claimed disorders and an already service-connected disability.  The Board concludes that the medical evidence of record is sufficient competent medical evidence to decide these claims, and an additional examination is not necessary.  See 38 C.F.R. § 3.159 (c)(4).  As such, VA is not required to afford the Veteran an examination, and therefore, VA has no duty to inform or assist that was unmet.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has further been given the opportunity to submit evidence, and he has provided written argument in support of his claims.  In addition, the Veteran and his wife have testified before the undersigned Veterans Law Judge.  Otherwise, the Veteran has not identified, and the record does not indicate, existing records pertinent to the claims that need to be obtained.  Further, although the Veteran's claim for entitlement to service connection for hypertension was not reopened by the RO and will not be reopened by the Board, reasonable efforts to assist the Veteran in this claim have been undertaken.  Although a VA examination was not provided in connection with this claim, the Board notes that the duty to provide an examination does not apply to a claim to reopen a finally adjudicated claim without the receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As discussed in detail in the analysis section, the Veteran's claim for entitlement to service connection for hypertension has not been reopened; thus, an examination is not required.

Under these circumstances, the Board finds that further action by the VA with regard to the duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 is not warranted.

II.  Analysis

A.  Withdrawal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202 (2011).  A substantive appeal may be withdrawn in writing and is effective when received by the RO prior to the appeal being transferred to the Board, or when received by the Board before it issues a final decision. 38 C.F.R. § 20.204(b) (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2011).

At his September 2011 hearing before the undersigned Veterans Law Judge, prior to the issuance of a decision by the Board, the Veteran stated that he wished to withdraw his appeal of his claim of entitlement to an increased rating for migraine headaches, currently evaluated as 50 percent disabling.  Thus, there remain no allegations of errors of fact or law for appellate consideration concerning the claim of entitlement to an increased rating for migraine headaches.  Accordingly, the Board will dismiss the appeal as to this issue.

B.  Petition to Reopen

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 2001, Title 38 Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial pertinent to the claim was the March 1994 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran asserts that he has hypertension that is related to his active military service, or alternately to his service-connected migraine headaches.  As a result, the Veteran contends that service connection is warranted.  

In February 1994 and March 1994 rating decisions, the RO denied the Veteran's claim of service connection for hypertension.  As the Veteran did not appeal those decisions, they are final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Thereafter, in August 2007, the Veteran sought to reopen his claim of service connection for hypertension.  The Veteran now contends that service connection is warranted for hypertension because it developed secondary to his service-connected migraine headaches.  However, the Board observes that reliance upon a new etiological theory-in this case, the contention that the Veteran's claimed hypertension is secondary to his service-connected migraine headaches, as opposed to being directly related to his time in service-is insufficient to transform a claim that has been previously denied into a separate and distinct, or new, claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  The Veteran is still required to present new and material evidence in support of his claim.

Evidence of record in 1994 included the Veteran's service treatment records, which show that, although he was noted on several occasions to have elevated blood pressure, he was not diagnosed with hypertension at any time during service and was found to have a normal cardiovascular system at his July 1976 separation medical examination.  The record also contained a 1979 post-service treatment record diagnosing the Veteran with hypertension, as well as records of his treatment for the disorder since that time.

Evidence added to the record since the RO's March 1994 rating decision concerning the Veteran's claim for service connection for hypertension includes records of VA and private treatment the Veteran has received since that date.  The Veteran has also submitted multiple statements to VA in support of his claim and has testified before the undersigned Veterans Law Judge.  Records from private and VA treatment providers reflect that the Veteran has been diagnosed with and treated for hypertension consistently since at least 1979.  The Veteran has further submitted multiple written statements to VA in support of his petition to reopen the previously denied service connection claim.  To that end, the Board notes that the Veteran has argued on multiple occasions, including in his December 2010 VA Form 9 (Appeal to Board of Veterans Appeals), that his hypertension is etiologically linked to his service-connected migraine headaches.   He reiterated these contentions at his September 2011 hearing before the undersigned Veterans Law Judge.

After a review of the evidence mentioned above, the Board finds that new and material evidence relating to the Veteran's claim for service connection for hypertension has not been received, and the claim may not be reopened.  The evidence is new in that it was not previously before agency decision makers.  However, none of this evidence is material for purposes of reopening the service connection claim.  Essentially, the new medical evidence does not suggest that the Veteran has hypertension that is linked either to service or to his service-connected migraine headaches.  

As noted above, the evidence previously of record showed that the Veteran had a diagnosis of hypertension at the time of the initial 1994 denial.  Evidence previously considered further reflects that the Veteran was noted to have elevated blood pressure on several occasions in service but was first diagnosed with hypertension in 1979.  The evidence received since the 1994 denial includes an ongoing diagnosis of and treatment for hypertension but does not offer any probative medical evidence as to an etiological link between hypertension and the Veteran's service-connected migraine headaches, or between the disorder and service.  Thus, this information does not tend to prove the Veteran's claim in a manner different from what was already shown in 1994 and which was evident in the Veteran's earlier contentions, as well as treatment records and doctors' statements dating from 1979.  See Hickson v. West, 12 Vet. App. 247, 259 (1999).  

The Board thus concludes that the evidence received since the March 1994 rating decision is not new and material.  As noted in 38 C.F.R. § 3.156(a), new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  In this case, the evidence added to the record since the March 1994 denial does not provide any new evidence indicating that the Veteran currently suffers from hypertension that is related to his service or to his service-connected migraine headaches.  Thus, none of the evidence raises a reasonable possibility of substantiating the Veteran's claim of service connection.

The Board has also considered the assertions and testimony of the Veteran and his representative that were made in support of his claim, but emphasizes that he is not shown to be other than a layperson without the appropriate medical training or expertise to render an opinion on a medical matter such as the specific etiology of hypertension or its relationship to another service-connected disability such as migraine headaches.  In sum, although the Veteran asserts that he has hypertension that can be attributed to service or to his service-connected migraine headaches, the record does not establish that he has the medical training necessary to offer competent opinions on matters of medical diagnosis.  As such, his statements do not amount to new and material evidence.  

As noted in 38 C.F.R. § 3.156(a), new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Under the circumstances described above, the Board concludes that new and material evidence relating to the Veteran's claim for service connection for hypertension has not been received; hence, the requirements to reopen the claim for service connection for hypertension have not been met, and the appeal must be denied.  (As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).)

C.  Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

When hypertension or psychosis is manifested to a compensable degree within a year of separation from qualifying service, it may be presumed to have been incurred in or aggravated by active military service.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  This includes a disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not previously been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim for service connection for a depressive disorder was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant, in its adjudication of his claim for service connection for a depressive disorder.

Relevant medical evidence consists of the Veteran's service treatment records, as well as his post-service treatment at both private and VA facilities.  The Veteran's service records are silent as to any complaints of psychiatric problems or transient ischemic attacks, and no abnormalities of the neurological or psychological systems were noted at his July 1977 separation examination.  Private post-service records indicate that the Veteran was treated for psychiatric complaints from 1987 to 1990, which his private physician noted in November 1989, April 1990, and July 1990 statements was due to medication he was taking to treat Hansen's disease.  The Veteran underwent psychological evaluation in connection with a claim for benefits from the Social Security Administration in March 2002.  At that time, he was found to have a diagnosis of depressive disorder.  No definite etiological opinion was offered at the time, although the examiner noted the Veteran's report that his psychiatric symptoms were due "mostly  ... to not being able to work and physical problems."  Ongoing treatment records dating during the appellate period from various VA and private facilities at which the Veteran has been treated do not reflect any complaints of or treatment for psychological difficulties; to the contrary, he has been noted to return negative results during depression screens administered in December 2004 and January 2006.  Private records further document that the Veteran has a diagnosed history of transient ischemic attacks dating back to as early as 2003.  To that end, a treatment noted dated in November 2003 indicated that the Veteran's private physician discussed possible causes for his transient ischemic attacks, "such as hypertension and age."  

The Veteran has further submitted letters from private treatment providers related to his service connection claims.  In that connection, the Board looks to May 2002 and December 2003 letters from the Veteran's treating physician at a private pulmonology and sleep disorder clinic.  In the letters, the Veteran was noted to complain of "behavioral mood swings" associated with his migraine headaches.  The migraines and mood swings were noted to cause "significant dysfunction," but no diagnosis of depression, or any other acquired psychiatric disorder, was assigned.  In addition, in a statement from the same physician dated in September 2008, the Veteran's private physician noted that the Veteran requested a letter "to connect his migraines to a stroke or TIA.  I cannot provide the direct connection."

The Veteran also underwent VA psychiatric examination in November 2009.  Report of that examination reflects that the examiner reviewed the Veteran's claims file and conducted psychiatric examination.  The examiner noted that the Veteran was treated in the 1980s for psychosis brought about by medications to treat Hansen's disease.  The Veteran reported engaging in "the usual social activities with his wife" as well as attending church.  The Veteran complained of occasional thoughts of his time in Vietnam and also reported that he spent time thinking about instances in the past where he had lost his temper and now regretted it.  When asked if he experienced any other psychiatric problems or had any complaints, the Veteran responded, "not really."  The examiner noted that, with the exception of the 1980s incident, the Veteran had not made any psychiatric complaints or received any psychiatric treatment at any time following his separation from service.  The examiner administered psychometric testing and concluded that the Veteran did not meet minimum criteria for a diagnosis of any acquired psychiatric disorder.  In so finding, the examiner noted that the Veteran experienced multiple physical maladies but "appears to have made a satisfactory emotional adjustment."  Thus, the examiner concluded that the Veteran did not have an acquired psychiatric disorder.  

The Veteran has also submitted multiple written statements to VA in support of his claims for service connection, and the Veteran and his wife testified before the undersigned Veterans Law Judge at hearings in May 2009 and September 2011.  The Veteran has mentioned on multiple occasions that he believes he has a depressive disorder related to his service-connected migraine headaches.  He has also contended on multiple occasions, including in his December 2010 VA Form 9, that he believes his transient ischemic attacks are due to his service-connected migraine headaches, as well as to his diagnosed hypertension.  The Veteran and his wife repeated these contentions at the Veteran's hearings.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a depressive disorder, including as secondary to his service-connected migraine headaches.  With regard to this claim, the Board notes that the existence of a current diagnosed disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran has the disability for which benefits are being claimed at some point during the appellate period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).

Here, the greater weight of the evidence points to the Veteran not having a diagnosed depressive disorder at any time during the appeal period.  The Board notes in that connection that although the Veteran has complained of psychiatric problems in multiple statements to VA, there are no records showing clear diagnoses of any depressive disorder at any time during the claim period.  The most recent evidence of record to assign a diagnosis of a depressive disorder is dated in March 2002-more than two years prior to the filing of the instant claim.  See McClain, 21 Vet. App. 319.  Thus, the evidence does not provide any objective indications of a depressive disorder.  Without a diagnosed or identifiable underlying disability, service connection may not be awarded.  The Board notes in that connection that symptoms alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  With no diagnosed disability, the analysis ends, and service connection for a depressive disorder, including as secondary to service-connected migraine headaches, must be denied.

The November 2009 VA examiner, after conducting a thorough evaluation, found the Veteran to have no diagnosable psychiatric disorder, to include depression.  Given these findings, and considering that there has been no definitively diagnosed psychiatric disorder elsewhere in the record at any time during the appellate period, the Board finds that the Veteran has not demonstrated a currently diagnosed depressive disorder that may be service connected.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) (holding that a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  With no persuasive evidence of a current disability by VA standards, the analysis ends, and service connection for a depressive disorder must be denied.  

The Board has considered the Veteran's assertions that he has a depressive disorder related to his time in service or, alternately, to his service-connected migraine headaches.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis of the claimed disorder in this case.  He is competent to report on symptoms he experienced either during or following service, but not to say what any diagnosis is.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as psychiatric symptoms, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently provide a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Further, the November 2009 VA examiner considered the Veteran's report of in-service and post-service symptoms in reaching his medical conclusions.  Consequently, in this case, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Turning to the Veteran's claim for service connection for transient ischemic attacks, including as secondary to service-connected migraine headaches, upon consideration of the above-noted evidence, the Board finds that the preponderance of the evidence is against this claim.  The Board acknowledges that medical evidence of record confirms that the Veteran currently suffers from transient ischemic attacks that have been diagnosed at least as early as 2003.  The Board concludes, however, that the greater weight of the evidence is against the claim.  Here, upon consideration of the medical evidence of record and the Veteran's statements, as well as a physical evaluation of the Veteran, his private treatment provider found, based on the record, no link between any current disability and service-connected migraine headaches.  This conclusion is documented in a September 2008 treatment note in which the physician concluded that he "cannot make the direct connection" between the Veteran's transient ischemic attacks and his migraine headaches.  The physician further stated in a November 2003 treatment record that he believed the Veteran's transient ischemic attacks to be likely due to hypertension and advancing age.  

The Board finds persuasive the absence of medical evidence to support a finding of a nexus between the Veteran's service, or his service-connected migraine headaches, and his diagnosed transient ischemic attacks.  In that connection, the Board notes that in the September 2008 medical opinion, the Veteran's private treating physician acknowledged that the Veteran had experienced transient ischemic attacks but nonetheless concluded that he was unable to provide an etiological opinion offering a connection between the transient ischemic attacks and the Veteran's migraines.  The Board also looks to the same physician's statement made in November 2003 that the Veteran's hypertension and advancing age were the likely causes of his transient ischemic attacks.  This opinion evidence is not contradicted by any other medical evidence of record; there is simply no medical evidence in the record supporting a finding of an etiological relationship between the Veteran's time in service, or his service-connected migraine headaches, and his current transient ischemic attacks.

The Board acknowledges that the Veteran has contended, in multiple statements to VA, that he believes his current transient ischemic attacks are etiologically linked to his service-connected migraines.  In this regard, the Board notes that in order for the Veteran's claim of service connection for transient ischemic attacks to be granted, the record would have to contain competent and credible evidence linking his current disability to his military service, or to his service-connected migraine headaches.  As discussed above, the private physician considered the Veteran's contentions as well as the available medical evidence in specifically opining that he could not conclude that an etiological link existed between the Veteran's migraines and his transient ischemic attacks.  Further, even upon considering the Veteran's contentions, the private treatment provider concluded that the most likely etiology of his transient ischemic attacks is his hypertension and advancing age.  

As a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a complex medical matter such as the possibility of an etiological relationship between transient ischemic attacks and migraine headaches.  See Bostain, 11 Vet. App. at 127.  As noted above, the Board acknowledges that the Veteran has contended that he believes his transient ischemic attacks are etiologically linked to his service-connected migraine headaches.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, while the Veteran is competent to report symptoms observable to a layperson; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection in this instance.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking the current disability to service, or to a service-connected disability.  The Board is satisfied that the Veteran's private treating physician's opinions are adequate for deciding this appeal.  The private physician's November 2003 and September 2008 medical opinions, which are based on a history of treating the Veteran and familiarity with his physical condition, is that the Veteran's transient ischemic attacks are not likely related to his service-connected migraine headaches.  The physician has further stated that he believes the Veteran's transient ischemic attacks to be due to hypertension and age.  Because this opinion is not controverted by any other medical evidence of record, and because there is no evidence to suggest that the disorder is etiologically linked directly to the Veteran's service, in light of the foregoing analysis and the underlying facts, the Veteran's service connection claim for transient ischemic attacks, including as secondary to service-connected migraine headaches, must be denied.

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims of service connection for a depressive disorder and transient ischemic attacks, both including as secondary to service-connected migraine headaches, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

The appeal for entitlement to an increased rating for migraine headaches is dismissed.

The application to reopen a claim of entitlement to service connection for hypertension is denied.

Entitlement to service connection for a depressive disorder is denied.

Entitlement to service connection for transient ischemic attacks is denied.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).

The Board acknowledges that under applicable criteria, a TDIU may be awarded where the schedular rating is less than total and when it is determined that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Under § 4.16(a), if there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more disabilities, at least one of those disabilities must be rated at 40 percent or more, and the total combined rating must be 70 percent or more.  Disabilities resulting from common etiology or a single accident, disabilities of one or both of the upper extremities or of the lower extremities, disabilities affecting a single body system, multiple injuries incurred in action, or multiple disabilities incurred as a prisoner of war may be considered as one disability in applying the provisions of § 4.16(a).  Despite these requirements, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

The Board notes that the Veteran is service connected for migraine headaches, rated as 50 percent disabling; sinusitis, rated as 30 percent disabling; Hansen's disease with residuals of decreased sensory perception in the area between the eyebrows and above the bridge of the nose, rated as 10 percent disabling; peptic ulcer disease, rated as 10 percent disabling; and residuals of tonsillectomy, rated as noncompensably disabling.  The current combined evaluation for the Veteran's service-connected disabilities is 70 percent.  See 38 C.F.R. § 4.25 (2011).  

The United States Court of Appeals for Veterans Claims (Court) has stated that in order for a Veteran to prevail on a claim for a TDIU, the record must reflect some factor that takes his case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In adjudicating a claim for TDIU, the Board may not reject the Veteran's claim without producing evidence, as distinguished from mere conjecture.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  In Friscia, the Court stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  

Here, the Board notes that the relevant evidence includes the Veteran's treatment records from both VA and private treatment providers, as well as VA examination provided to the Veteran in January 2008.  At that examination, the examiner conducted evaluation of the Veteran's ability to work as impacted by each of his service-connected disabilities separately; however, the examiner failed to make a determination as to whether the Veteran's service-connected disabilities, when considered together, render him unable to seek or maintain gainful employment.  Similarly, letters from a different private physician dated in May 2002 and December 2003 note that the Veteran experienced "significant dysfunction" due to his service-connected migraines, but the physician did not address whether this dysfunction rose to the level of unemployability.  In addition, the Veteran has stated to VA on multiple occasions, including at his September 2011 hearing, that he is unable to work due to his service-connected disabilities.  The Board notes further that no adequate VA examination has been conducted to assess the Veteran's current employability, based on both a thorough assessment of all his service-connected disabilities and his educational and occupational history and experience.

Upon review of the record, the Board finds that a medical examination and opinion is needed to decide the Veteran's claim for TDIU.  Thus, the Veteran must be scheduled for a VA examination, and the examiner requested to conduct physical examination of the Veteran and review of the medical evidence and provide a medical opinion addressing the question of whether the Veteran's service-connected disabilities, without consideration of the Veteran's age or any non-service-connected disabilities, combine to make him unemployable.  See 38 U.S.C.A. § 5103A(d); Friscia v. Brown, 7 Vet. App. 294 (1995).  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.  

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must send the Veteran a VCAA-compliant notice letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is his ultimate responsibility to submit.  

2.  After the above development has been completed, the Veteran must be afforded a VA examination and advised by the AOJ that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2011).  The entire claims file, to include a complete copy of this remand, must be made available to the examiner designated to examine the Veteran.  The examiner must consider the current severity of each of the Veteran's service-connected disabilities.  Report of the examination must include discussion of the Veteran's documented medical history and assertions.  In addition, the examiner must elicit from the Veteran and record for evaluation purposes a full work and educational history.

Following the above-requested examination of the Veteran and review of the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's service-connected migraine headaches,  sinusitis, Hansen's disease with residuals of decreased sensory perception in the area between the eyebrows and above the bridge of the nose, peptic ulcer disease, and residuals of tonsillectomy combine to preclude substantially gainful employment that is consistent with the Veteran's education and occupational experience.  A thorough explanation for the opinion must be provided.

3.  The adjudicator must ensure that the examination report complies with this remand and the questions presented in the examination request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim remaining on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


